Citation Nr: 1625793	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-26 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the surviving spouse for purposes of VA Dependency and Indemnity Compensation (DIC).



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from July 1968 to April 1971.  He died in May 2008.  The claimant is the Veteran's ex-wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO) and Pension Management Center (PMC) of the United States Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran and the claimant were divorced in January 1994.

2.  The claimant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The criteria for eligibility status as a surviving spouse for purposes of DIC benefits are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The facts of the case are undisputed.  The claimant and the Veteran were married in the February 1982.  Although the claimant reported on her application that they divorced in June 1983, she also reported on her substantive appeal that they had been married for 10 years.  Significantly, the actual final order from the Family Court of the Fifteenth Judicial Circuit in South Carolina reflects that the claimant and Veteran were officially granted a Divorce in January 1994.

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.

The claimant argues that despite her divorce from the Veteran, they had a child together while married, and because she did not remarry and has also become entitled to his social security benefits, she therefore qualifies as a surviving spouse for VA DIC purposes.

Unfortunately, the exception concerning having a child together cited by the claimant applies only to couples who are still married at the time of the veteran's death.  Specifically, 38 C.F.R. § 3.54(b) and (c) indicate death compensation and/or DIC benefits may be paid if to a surviving spouse if a child was born of the marriage.  This is meant to be an exception to the one year requirement.  However, the regulation specifically uses the term surviving spouse.  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Section 3.1(j) provides that a 'marriage' is 'a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.' 38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).
 
Section 3.52 provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 C.F.R. § 3.52.

The claimant and the Veteran were legally married in 1982 but were divorced in 1994.  The claimant and the Veteran were divorced, not separated.  This bars her from eligibility for status as the Veteran's surviving spouse regardless of their child together, her marital status after the divorce, or her unrelated entitlement to his social security benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Thus, under the general definition of a surviving spouse, once the claimant became divorced from the Veteran, she can no longer meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

No legal exception is applicable that would allow the claimant to receive benefits.  She does not assert, nor does the evidence show, that that she and the Veteran had, after the divorce, remarried, attempted to remarry or otherwise held themselves out as husband and wife to trigger the provisions of 38 C.F.R. § 3.52.  The Board notes that the Veteran remarried in 1995, and his wife at the time of his death was not the claimant.  Consequently, recognition of the claimant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis, at 426. 


ORDER

Recognition as the Veteran's surviving spouse for VA DIC purposes is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


